Title: To James Madison from George Lee Turberville, 12 December 1788
From: Turberville, George Lee
To: Madison, James


My dear Sir
Richd. December 12th. 1788.
The moment of sympathetic fervor that prevails amongst a set of Friends, when they are distressed at the success of opposing Party; is very seldom the period for prudence to be attended to in—fortunately I have withstood all temptation and importunity so far as to save your letter from the press. The illicit & misrepresented uses that might—(& most certainly wou’d be) made of it by those who are determined to extract mischeif from the essence itself of perfection & honesty if it wou’d serve their turns is too apparent—& that they wou’d have construed it into an endeavor to obtain an interest in yr. district wou’d I beleive have been the inevitable consequence of its publication.
Wou’d to God I cou’d promise myself so much gratification as to suppose that there was a certainty of yr. Election in yr. district—your friends are sanguine in yr. favor, Yr. opponents as sanguine on the contrary—the Utmost that I can from cool deliberation, extract from the opinions of both is that there is a probability in yr. favor. The great exertions made in Mr. Munro’s favor will most probably be greatly assistant towards his Election—altho I have heard that some few have been disgusted by the assiduity & importunity of his friends & thrown thereby into the opposite scale. There is a strong probability in favor of six federal Representatives out of this state—as far as I am enabled to judge at present.
Shou’d you have leizure to answer my letters after this Date a direction to me in Richmond County by the way of Hobbs Hole will reach me.
The District Law under a new modification & indeed a new system of Jurisprudence bids fair for adoption no man having come forward to oppose the Bills in their progress they are now under their report from the committee of the Whole. The idea is a separate Court of Appeals of four Members—1 Chancellor—(Mr. Wythe) & ten judges of the General Court who are to ride the Circuits, two Judges to a Court. The post hour is come so I shall conclude with subscribing myself my dr. sir Yrs. Most respectfully &c &c &c
George Lee Turberville
